      Case 3:18-cv-00441-TKW-MAF Document 33 Filed 01/03/19 Page 1 of 5



                                                                            Page 1 of 5

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

ROLAND CARLY SAINTLOT,
    Plaintiff,

vs.                                          Case No.: 3:18cv441/MCR/EMT

OFFICER WHITEHEAD, et al.,
     Defendants.
_______________________________/

                       REPORT AND RECOMMENDATION

      Plaintiff Roland Carly Saintlot, an inmate of the Florida Department of

Corrections (“FDOC”), is proceeding pro se and in forma pauperis in this civil rights

action. Presently before the court is Plaintiff’s “Declaration for Entry of Default”

(ECF No. 32), which the court construes as a motion for entry of default and default

judgment.

      The case was referred to the undersigned for the issuance of all preliminary

orders and any recommendations to the district court regarding dispositive matters.

See N.D. Fla. Loc. R. 72.2(E); see also 28 U.S.C. § 636(b); Fed. R. Civ. P. 72(b).

Upon consideration of Plaintiff’s motion for default, the undersigned concludes that

it should be denied.

I.    BACKGROUND
      Case 3:18-cv-00441-TKW-MAF Document 33 Filed 01/03/19 Page 2 of 5



                                                                                          Page 2 of 5

       Plaintiff’s Third Amended Complaint asserts Eighth Amendment claims against

Defendants based upon an alleged use of excessive force on November 10, 2016 (see

ECF No. 19 at 9–11, 14).1 Plaintiff seeks declaratory relief and compensatory and

punitive damages (id. at 12, 14–15).

       All Defendants were served with process on September 28, 2018 (see ECF Nos.

22, 23, 24, 25), and were required to file a response to the Third Amended Complaint

within sixty (60) days (see ECF No. 20). Counsel appeared for Defendants on

October 30, 2018 (ECF No. 26). Defendants requested an extension of time to file an

answer (ECF No. 28). The court granted Defendants’ request and set a deadline of

December 14, 2018 (ECF No. 30).

       Plaintiff filed the instant motion for default on December 19, 2018, pursuant to

the “mailbox rule” (see ECF No. 32 at 2). Defendants filed their Answer on

December 21, 2018 (ECF No. 31).

II.    DISCUSSION

       Rule 55(a) of the Federal Rules of Civil Procedure requires the clerk of the

district court to enter a “default” when a party against whom a judgment for

affirmative relief is sought has failed to plead or otherwise defend, and that failure is


       1
         The court refers to the page numbers automatically assigned by the court’s electronic filing
system, rather than the page numbers of the original documents.

Case No.: 3:18cv441/MCR/EMT
      Case 3:18-cv-00441-TKW-MAF Document 33 Filed 01/03/19 Page 3 of 5



                                                                                Page 3 of 5

shown by affidavit or otherwise. Fed. R. Civ. P. 55(a). Additionally, Rule 55

provides that if the plaintiff’s claim is for “a sum certain or a sum that can be made

certain by computation,” the clerk of court, on the plaintiff’s request, with an affidavit

showing the amount due, must enter judgment for that amount and costs against a

defendant who has been defaulted for not appearing and who is neither a minor nor

an incompetent person. See Fed. R. Civ. P. 55(b)(1). In all other cases, such as the

instant case, the plaintiff must apply to the court for a default judgment. See Fed. R.

Civ. P. 55(b)(2).

       Rule 55(c) of the Federal Rules of Civil Procedure provides that a court may

set aside an entry of default for “good cause” shown. “‘Good cause’ is a mutable

standard, varying from situation to situation.”             Compania Interamericana

Export-Import, S.A. v. Compania Dominicana, 88 F.3d 948, 951 (11th Cir. 1996). The

good cause standard is a “liberal one.” Perez v. Wells Fargo N.A., 774 F.3d 1329,

1337 n.7 (11th Cir. 2014) (citing Compania, 88 F.3d at 951). The Eleventh Circuit

has identified a number of factors relevant to the good cause analysis:

       [W]e evaluate various factors that may be applicable in a given case. See
       id. For example, courts generally consider whether the default was
       culpable or willful, whether setting it aside would prejudice the
       non-moving party, and whether the defaulting party may have a
       meritorious defense. Id. Depending on the circumstances, courts have
       also considered factors such as “whether the public interest was

Case No.: 3:18cv441/MCR/EMT
      Case 3:18-cv-00441-TKW-MAF Document 33 Filed 01/03/19 Page 4 of 5



                                                                               Page 4 of 5

       implicated, whether there was significant financial loss to the defaulting
       party, and whether the defaulting party acted promptly to correct the
       default.” Id. (citation omitted). On the other hand, where a party
       demonstrates an intentional or willful disregard of the judicial
       proceedings, good cause to set aside the default does not exist. Id. at
       951–52.

Perez, 774 F.3d at 1337 n.7 (citing Compania, supra).

       Here, the undersigned concludes that granting Plaintiff’s motion for default

would be futile because, applying the “good cause” standard, there would be good

cause to set it aside. Although Defendants did not file their Answer by the extended

deadline, they acted relatively promptly to correct the default by filing the Answer

within seven days. Further, Defendants have asserted several potentially meritorious

affirmative defenses, for example, failure to exhaust administrative remedies, qualified

immunity, and Eleventh Amendment immunity (see ECF No. 31). And there would

be no discernible prejudice to Plaintiff if the court entered, and then set aside, a

default. See Lacy v. Sitel Corp., 227 F.3d 290, 293 (5th Cir. 2000) (“There is no

prejudice to the plaintiff where the setting aside of the default has done no harm to

plaintiff except to require it to prove its case.”). Because granting Plaintiff’s request

for default would be futile, the court should deny it.

       Accordingly, it is respectfully RECOMMENDED:




Case No.: 3:18cv441/MCR/EMT
      Case 3:18-cv-00441-TKW-MAF Document 33 Filed 01/03/19 Page 5 of 5



                                                                             Page 5 of 5

       1.     That Plaintiff’s “Declaration for Entry of Default” (ECF No. 32),

construed as a motion for entry of default and default judgment, be DENIED.

       2.     That this case be remanded to the undersigned for further proceedings on

Plaintiff’s claims.

       At Pensacola, Florida this 3rd day of January 2019.


                                  /s/ Elizabeth M. Timothy
                                  ELIZABETH M. TIMOTHY
                                  CHIEF UNITED STATES MAGISTRATE JUDGE


                              NOTICE TO THE PARTIES

      Objections to these proposed findings and recommendations must be filed
within fourteen (14) days after being served a copy thereof. Any different
deadline that may appear on the electronic docket is for the court’s internal use
only, and does not control. A copy of objections shall be served upon all other
parties. If a party fails to object to the magistrate judge’s findings or
recommendations as to any particular claim or issue contained in a report and
recommendation, that party waives the right to challenge on appeal the district
court’s order based on the unobjected-to factual and legal conclusions. See 11th
Cir. Rule 3-1; 28 U.S.C. § 636.




Case No.: 3:18cv441/MCR/EMT
